Citation Nr: 1210547	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-20 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).

3.  Entitlement to service connection for primary lateral sclerosis (PLS) with motor neuron disease.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for sexual dysfunction.

8.  Entitlement to service connection for depression with anxiety.

9.  Entitlement to service connection for a cervical condition.

10.  Entitlement to service connection for a thoracic condition.

11.  Entitlement to service connection for a lumbar condition.

12,  Entitlement to service connection for a sinus condition.

13.  Entitlement to service connection for high blood pressure.

14.  Entitlement to service connection for a left shoulder condition.

15.  Entitlement to service connection for a left wrist condition.

16.  Entitlement to service connection for a left foot condition.

17.  Entitlement to service connection for a left hip condition.

18.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to June 1981, and from May 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In December 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The issue of entitlement to service connection for a redundant bowel/irritable bowel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for PLS is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's GERD is manifested by reflux and regurgitation with pain but no evidence of dysphagia, hematemesis, melena, nausea, vomiting or considerable impairment of health.

2.  The Veteran's pseudofolliculitis barbae is manifested by affecting an area comprising no more than 20 percent of the Veteran's skin and have not required treatment with corticosteroids or light therapy.

3.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for bilateral hearing loss is requested.

4.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for tinnitus is requested.

5.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for sleep apnea is requested.

6.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for sexual dysfunction is requested.

7.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for depression with anxiety is requested.

8.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a cervical condition is requested.

9.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a thoracic condition is requested.

10.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a lumbar condition is requested.

11.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a sinus condition is requested.

12.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for high blood pressure is requested.

13.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a left shoulder condition is requested.

14.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a left wrist condition is requested.

15.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a left foot condition is requested.

16.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a left hip condition is requested.

17.  On December 1, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for service connection for a right knee condition is requested.



CONCLUSION OF LAW

1.  The criteria for a disability rating in excess of 10 percent for GERD have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2011).

2.  The criteria for a disability rating of 10 percent, but no higher, for pseudofolliculitis barbae are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2011).

3.  The criteria for withdrawal of the appeal for service connection for bilateral hearing loss by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal for service connection for tinnitus by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

5.  The criteria for withdrawal of the appeal for service connection for sleep apnea by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

6.  The criteria for withdrawal of the appeal for service connection for sexual dysfunction by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

7.  The criteria for withdrawal of the appeal for service connection for depression with anxiety by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

8.  The criteria for withdrawal of the appeal for service connection for a cervical condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

9.  The criteria for withdrawal of the appeal for service connection for a thoracic condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

10.  The criteria for withdrawal of the appeal for service connection for a lumbar condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

11.  The criteria for withdrawal of the appeal for service connection for a sinus condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

12.  The criteria for withdrawal of the appeal for service connection for high blood pressure by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

13.  The criteria for withdrawal of the appeal for service connection for a left shoulder condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

14.  The criteria for withdrawal of the appeal for service connection for a left wrist condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

15.  The criteria for withdrawal of the appeal for service connection for a left foot condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

16.  The criteria for withdrawal of the appeal for service connection for a left hip condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

17.  The criteria for withdrawal of the appeal for service connection for a right knee condition by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran indicated in a written statement submitted on December 1, 2011, that he wished to withdraw his appeal for service connection for bilateral hearing loss, tinnitus, sleep apnea, sexual dysfunction, depression with anxiety, a cervical condition, a thoracic condition, a lumbar condition, a sinus condition, high blood pressure, a left shoulder condition, a left wrist condition, a left foot condition, a left hip condition, and a right knee condition.  Hence, there remain no allegations of errors of fact or law concerning this particular portion of the appeal for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this portion of the appeal and it is dismissed.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.




GERD

The Veteran's GERD is rated 10 percent disabled under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346.  Under the criteria of Diagnostic Code 7346, which rates hernia hiatal, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

On VA examination in August 2005, the Veteran reported that he took Prevacid with a good response.  No difficulty in swallowing was reported.  The Veteran stated that he experienced indigestion, heartburn, and regurgitation.  The note reflects that the Veteran's regurgitation was relieved by taking Pepcid.  The examiner noted that the Veteran was well nourished and had gained weight.  Inspection of the abdomen was normal, and the examiner wrote that the Veteran's bowel sounds were normal.  There were no periods of incapacitation.  The examiner opined that the Veteran's GERD had no effects on his daily activities.

A VA treatment record from February 2006 was negative for gastrointestinal symptoms.  Treatment records from February 2007 and October 2007 reflect that the Veteran's GERD was controlled and his medication was working well.

During the Veteran's November 2007 hearing before a Decision Review Officer, the Veteran remarked that his GERD caused him to awake during the night.  He said that medication helped to settle his symptoms.

On VA examination in January 2011, the Veteran reported that he took Omeprazole for his GERD symptoms.  The examiner noted that there was no history of nausea, vomiting, dysphagia, regurgitation, hematemesis, esophageal distress, or esophageal dilation.  The Veteran experienced heartburn several times daily.  The examiner found no signs of anemia and stated that the Veteran was in good overall general health.  No signs of significant weight loss or malnutrition were noted.  The examiner found a small hiatal hernia.  The examiner opined that there were no significant effects on the Veteran's usual occupation.

During his December 2011 Board hearing, the Veteran remarked that he experienced pain in his stomach area.  He treated his symptoms with prescription medication.  He did not experience any type of weight loss.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's GERD.  The record shows that the only symptoms reported by the Veteran are heartburn and regurgitation.  He used daily medication with minimal relief.  However, he denied any dysphagia, hematemesis, melena, nausea, weight loss, or vomiting.  There is no evidence that the Veteran's GERD was manifested by persistent epigastric distress, dysphagia, or weight loss or that it was productive of considerable impairment of his health.  The Board finds that the preponderance of the evidence is against the claim as the manifestations of the Veteran's GERD warrant a 10 percent rating and no more; as such, and the claim must be denied.

PFB

The Board notes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  However, the October 2008 revisions are only applicable to applications for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his claim in February 2005, only the pre-October 2008 version of the schedular criteria is applicable.  The Veteran here did not specifically request consideration under the new provisions.

The Board notes that the Veteran's pseudofolliculitis barbae could be evaluated under either DC 7806 (for dermatitis or eczema) or DC 7817 (for exfoliative dermatitis).
Under DC 7806, a noncompensable evaluation is assignable when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy has been required during the past 12-month period.  A 10 percent evaluation is assignable when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is assignable when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is assignable when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

Under Diagnostic 7817, exfoliative dermatitis (erythroderma) involving any extent of the skin and no more than topical therapy required during the past 12-month period warrants a zero percent disability rating.  Any extent of involvement of the skin and systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required for a total duration of less than 6 weeks during the past 12-month period warrants a 10 percent disability rating.  A 30 percent evaluation is assigned for exfoliative dermatitis with any extent of involvement of the skin and requiring systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  For a 60 percent evaluation, generalized involvement of the skin, without systemic manifestations, must be present and constant or near-constant systemic therapy during the past 12-month period required.  For a 100 percent evaluation, generalized involvement of the skin and systemic manifestations (such as fever, weight loss, and hypoproteinemia) must be present, plus constant or near- constant systemic therapy required during the past 12-month period required.  38 C.F.R. § 4.118, Diagnostic Code 7817.

On VA examination in August 2005, the Veteran reported having difficulty using a razor to shave.  He said that he used a cream to shave, as he was unable to use a razor blade.  The examiner indicated that no skin symptoms were present at that time.  A diagnosis of pseudofolliculitis barbae was given, and the examiner opined that there were no effects on the Veteran's daily activities.

A February 2006 VA treatment record reflects that the Veteran had symptoms of pseudofolliculitis barbae.

In May 2006, L.G. stated that if the Veteran used a razor on his face, his skin would swell with razor burns.  Another friend, W.G., added that the Veteran could not use razors to shave.

A May 2006 VA dermatology record reflects that the Veteran had a multi-year history of beard lesions.  It was noted that the Veteran had no treatment.  The dermatologist observed follicular based papules with evidence of impaction of hairs on the Veteran's lower mandible and anterior neck.  There was also a slight impetiginization of the right perioral area and small keloidal scars.  The dermatologist prescribed Tretinoin cream and Cleocin.

VA treatment records from November 2006, February 2007, and October 2007 reflect that the Veteran had ongoing treatment for PFB.

During his November 2007 hearing before a Decision Review Officer, the Veteran said that if he shaved with a razor, he experienced flare-ups of PFB within 24 hours.  He said that when he had flare-ups of PFB he would not go out in public.

On VA examination in January 2011, the Veteran reported experiencing intermittent pustules, itching, and burning.  No treatment in the prior 12 months was noted.  The Veteran stated that he used a cream and the back side of a steak knife to remove his facial hair.  The examiner wrote that the Veteran was clean shaven and had no current pustules or scarring.  The examiner opined that less than 5 percent of the Veteran's exposed skin was affected, and less than 5 percent of the Veteran's total body area was affected.  The diagnosis given was pseudofolliculitis barbae.

At the Veteran's December 2011 Board hearing, the Veteran related that any place around his facial area or neck that he would touch a razor would create bumps.  He said that he could not use a razor.  He indicated that he would bleed if he tried to cut over his shaving bumps.  He used an over-the-counter cream and the back of a knife to shave.  The Veteran testified that he did not have problems with his chest hair or the top of his head.  

Concerning the Veteran's pseudofolliculitis barbae, the Board finds that a disability rating of 10 percent, but no higher, is warranted.  While the January 2011 VA examiner indicated that less than 5 percent of the Veteran's entire body is affected by his PFB, the Board recognizes that the Veteran's PFB is intermittent.  As reviewed above, the VA treatment records clearly show that the PFB appears and disappears.  Additionally, as a skin disorder, the symptoms of PFB are manifest by pustules and bumps that are capable of lay observation.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., that he gets shaving bumps and pustules.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  None of the current evidence of record impugns the Veteran's credibility.  The Veteran has testified that he experiences symptoms of PFB on his face and neck, but not anywhere else on his body.  As such, the evidence of record shows that at least 5 percent but less than 20 percent of the Veteran's exposed skin area manifests symptoms of PFB, and thus, a disability rating of 10 percent is warranted under DC 7806.  A disability rating in excess of 10 percent is not warranted under DC 7806 as less than 20 percent of the Veteran's exposed skin area is affected.

A disability rating in excess of 10 percent is not warranted under DC 7817, as the Veteran has not required systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy.

The Board notes that other remaining diagnostic codes for skin disabilities that provide higher ratings are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807 (American leishmaniasis), 7808 (Old World leishmaniasis), 7809 (discoid lupus erythematosus or subacute cutaneous lupus erythematosus), 7811 (tuberculosis luposa), 7813 (dermatophytosis), 7815 (bullous disorders), 7816 (psoriasis), 7818 (malignant skin neoplasms), 7819 (benign skin neoplasms), 7820 (infections of the skin not listed elsewhere, including bacterial, fungal, viral, treponemal and parasitic diseases), 7821 (cutaneous manifestations of collagen-vascular diseases not listed elsewhere), 7822 (papulosquamous disorders not listed elsewhere), 7823 (vitiligo), 7824 (diseases of keratinization), 7825 (urticaria), 7826 (primary cutaneous vasculitis), 7827 (multiforme erythema; toxic epidermal necrolysis), 7828 (acne), 7829 (chloracne), 7830 (scarring alopecia), 7832 (hyperhidrosis), and 7833 (malignant melanoma).

Conclusion

Consideration has also been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied.

Entitlement to an initial disability rating of 10 percent, but no higher, for pseudofolliculitis barbae is granted, subject to the law and regulations governing the payment of VA compensation benefits.

The appeal regarding the claim for service connection for bilateral hearing loss is dismissed.

The appeal regarding the claim for service connection for tinnitus is dismissed.

The appeal regarding the claim for service connection for sleep apnea is dismissed.

The appeal regarding the claim for service connection for sexual dysfunction is dismissed.

The appeal regarding the claim for service connection for depression with anxiety is dismissed.

The appeal regarding the claim for service connection for a cervical condition is dismissed.

The appeal regarding the claim for service connection for a thoracic condition is dismissed.

The appeal regarding the claim for service connection for a lumbar condition is dismissed.

The appeal regarding the claim for service connection for a sinus condition is dismissed.

The appeal regarding the claim for service connection for high blood pressure is dismissed.

The appeal regarding the claim for service connection for a left shoulder condition is dismissed.

The appeal regarding the claim for service connection for a left wrist condition is dismissed.

The appeal regarding the claim for service connection for a left foot condition is dismissed.

The appeal regarding the claim for service connection for a left hip condition is dismissed.

The appeal regarding the claim for service connection for a right knee condition is dismissed.


REMAND

Concerning the claim for service connection for primary lateral sclerosis (PLS) with motor neuron disease, the service treatment records from the Veteran's first period of active duty are negative for any signs or diagnoses of PLS.

The Veteran's second period of active duty began in May 2003.  The Veteran has stated that after his activation, he went to sick call and was referred to a neurologist.  In October 2003, H.K., M.D., wrote that the Veteran clearly had a motor neuron disease.  In February 2004, E.G., a member of a service neurology staff, indicated that the Veteran had a motor neuron disease that did not exist prior to service.  In April 2004, Dr. K. gave the Veteran a diagnosis of PLS.  In December 2004, Dr. K. indicated that the Veteran's PLS symptoms began around October 2002-prior to his second period of active duty.  A Medical Evaluation Board report from October 2004 reflects that the Veteran had a motor neuron disease that did not exist prior to service and was incurred while the Veteran was entitled to base pay.  However, a December 2004 Physical Evaluation Board report indicates that the Veteran had PLS that was neither incurred nor aggravated while the Veteran was entitled to basic pay.

The Veteran clearly has a diagnosis of PLS.  However, the etiology of the Veteran's PLS is unclear.  As noted above, there is conflicting evidence regarding the incurrence of the Veteran's PLS.  Thus, the Veteran should be afforded a VA examination to determine the etiology of his PLS.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  The Veteran should be afforded a VA examination by a neurologist to determine the etiology of the Veteran's PLS.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that PLS was incurred in or aggravated beyond the normal progression of the disease by active service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  Following completion of all indicated development, the RO should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case and afforded the requisite opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


